Citation Nr: 1759016	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection, to include on a secondary basis, for a low back disability.

3. Entitlement to a disability rating in excess of 20 percent for a right patellectomy due to fracture.

4. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with nephropathy, hypertension, and erectile dysfunction (hereinafter ?diabetes").

5. Entitlement to a higher initial disability rating for coronary artery disease (CAD) status post-myocardial infarction, currently evaluated as non-compensably disabling from September 13, 2001 to June 18, 2002; 10 percent from June 19, 2002 to March 19, 2006; 100 percent from March 20, 2006 to June 30, 2006; 60 percent from July 1, 2006 to September 23, 2008; 30 percent from September 24, 2008 to February 12, 2010; 100 percent from February 13, 2010 to May 31, 2010; 30 percent from June 1, 2010 to May 27, 2012; 100 percent from May 28, 2012 to September 30, 2012; and 30 percent thereafter.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, with service in the Republic of Vietnam.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia, respectively.  Jurisdiction now resides with the Roanoke RO.

In an April 2014 decision, the Board denied entitlement to service connection for chloracne; entitlement to an effective date prior to January 12, 2009 for the grant of service connection for peripheral neuropathy of the right lower extremity; entitlement to an effective date prior to January 12, 2009 for the grant of service connection for peripheral neuropathy of the left lower extremity; and entitlement to an effective date prior to January 12, 2009 for special monthly compensation for the loss of use of a creative organ.  Additionally, the Board remanded the issues of     entitlement  to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to service connection for a low back disability; entitlement to a rating in excess of 20 percent for a right patellectomy; entitlement to a rating in excess of 20 percent for diabetes; entitlement to a higher initial rating for CAD; and entitlement to a TDIU for additional development.  During the pendency of the appeal, a March 2017 rating decision granted service connection for bilateral hearing loss.  Therefore, as the RO granted the benefit sought on appeal, this issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  Development pertaining to the remaining issues has been completed and these matters are returned to the Board for further consideration.  

The issues of entitlement to a higher initial rating for CAD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.

2. The Veteran does not have a current diagnosis of a low back disability.

3. Throughout the appeal period, the Veteran's service-connected right patellectomy is manifested by moderate recurrent subluxation or lateral instability.

4. Throughout the appeal period, the Veteran's service-connected diabetes has required treatment with oral hypoglycemic medication and a restricted diet; however there has been no required treatment with insulin or regulation of activities. 


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for a disability rating in excess of 20 percent for a right patellectomy have not been met.  38 U.S.C. §§ 1115, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2017).

4. The criteria for a disability rating in excess of 20 percent for service-connected diabetes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in November 2008 as to the claims for service connection for tinnitus and a low back disability.

Additionally, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for diabetes and a right patellectomy.  Where an underlying claim has been granted and there is disagreement as to ?downstream" questions, there is no need to provide additional § 5103 notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Accordingly, VA's duty to notify the Veteran has been met.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2017).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, such as tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

B.  Factual Background and Analysis

Tinnitus

The Veteran asserts he incurred tinnitus as a result of noise exposure during service.

Review of the Veteran's DD Form 214 confirms that his primary Military Occupational Specialty (MOS) was a Clerk Typist.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment of tinnitus.  The Veteran's January 1968 enlistment examination report indicates that the Veteran checked ?no" for hearing loss or ear trouble, and he did not indicate complaints of tinnitus during his January 1971 separation examination.

Post-service VA treatment records from April 2011 show complaints of a longstanding ringing sound in both of the Veteran's ears.  

The Veteran was afforded a VA examination in November 2016.  The examiner diagnosed the Veteran with tinnitus.  The Veteran reported that he participated in combat activity during service and that his tinnitus gradually began in the 1980's.  The examiner opined that it was less likely than not that the Veteran's current tinnitus diagnosis was caused by or a result of military noise exposure, stating that the Veteran's tinnitus symptoms did not begin until 10 to 15 years after service.

After consideration of the entire record and relevant law, the Board finds that the 
The Veteran's tinnitus is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that tinnitus was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, the Veteran was diagnosed with tinnitus during his November 2016 VA examination.  In light of the foregoing, the Board finds that there is a present disability.

The Veteran has reported acoustic trauma as result of combat activity during service.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Further, service connection for bilateral hearing loss due to military noise exposure was granted in March 2017.  For these reasons, the Board concedes exposure to acoustic trauma while on active service.
 
The Veteran, however, has not reported that his tinnitus began during active service.  Additionally, although tinnitus is a chronic disease subject to the one year presumption, the evidence does not show a manifestation of this disability within a year of the Veteran's active service.  At the November 2016 VA examination, the Veteran reported that his tinnitus began in the 1980's, at least 10 years or more following separation from active service.  The November 2016 VA examiner competently opined that the Veteran's tinnitus was not related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.  
 
Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for tinnitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

The Veteran's STRs are silent for complaints of, diagnosis of, or treatment for of a low back disability.  

Likewise, the Veteran's post-service VA treatment records show no complaints of, diagnosis of, or treatment for a low back disability.
 
The Veteran underwent a VA examination in October 2016.  The Veteran reported that he does not experience low back problems, nor does he receive treatment of any kind for a low back disability.  Upon examination, results from the Veteran's low back range of motion and muscle strength tests were normal.  The examiner found no presence of a low back disability.    

After consideration of the entire record and the relevant law, the Board finds that service connection for a low back disability is not warranted.  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After review of the Veteran's medical history, consideration of his reported symptoms and onset of the claimed low disability, and examination of the Veteran, the October 2016 VA examiner found that the Veteran did not have a current diagnosis of a low back disability based upon findings of normal range of motion and muscle strength testing.  Here, there is simply no indication in the record that the Veteran has a current diagnosis of a low back disability, or that he has had any such diagnosis at any time during the appeal period.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a low back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Factual Background and Analysis

Right Patellectomy

The Veteran's right patellectomy is currently rated as 20 percent disabling under DC 5257.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2017). Subluxation of the patella is the incomplete or partial dislocation of the knee cap. Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Pursuant to 38 C.F.R. §§ 4.40  and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The general rating schedules for limitation of motion of the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a (2017).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2017). 

Under DC 5260, limitation of flexion of the knee is rated 10 percent disabling for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2017). 

Under DC 5261, limitation of extension of the knee is rated 10 percent disabling for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2017).

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension, or for limitation of motion and instability or subluxation of the knee.  However, a separate rating can only be assigned where additional compensable symptomatology is shown.  VAOPGCPREC 09-04;VAOPGCPREC 23-97; VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Turning to the evidence of record, post-service VA treatment records from July 2010 show the Veteran reported intermittent swelling and inflammation in his right knee.  Upon examination, while there was pain with forced extensions, no instability in the right knee was found.
 
The Veteran was afforded a VA examination for his right knee in November 2010.  The Veteran reported stiffness in his right knee and swelling when walking longer than one mile.  Evidence of instability or subluxation of the right knee was not found.  Range of motion with regard to right knee flexion and extension was normal.  No objective evidence of pain with active motion or following repetitive motion was found.

The Veteran underwent an additional VA examination for his right knee in October 2016.  The examiner noted the prior removal of the right patellar in 1969, as well as a diagnosis of right knee osteoarthritis from 2002.  The Veteran reported experiencing swelling in his right knee when driving and that he received a cortisone injection which helped temporarily.  He did not report flare-ups in his right knee.  Regarding functional loss and impairment, the Veteran reported that his knee is worse if he uses it too much.  Initial range of motion and repetitive use test results were normal.  There was no evidence of pain with weight bearing, nor was there localized tenderness or pain on palpation.  No crepitus was found.  Muscle strength was 5/5.  No muscle atrophy or ankylosis was found.  The examiner noted there was no history of recurrent subluxation or lateral instability.

Upon review of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's service-connected right patellectomy is not warranted.  Throughout the rating period on appeal, the Veteran's right knee flexion and extension have been normal.  Additionally, the evidence does not demonstrate severe recurrent subluxation or lateral instability of the right knee.  Accordingly, as the criteria listed for a 30 percent rating under DCs 5257, 5260, and 5261 have not been met, a higher disability rating is not warranted.

The Board has also considered whether the Veteran may be entitled to a separate rating under DC 5003 for his diagnosed osteoarthritis of the right knee.  The evidence or record reflects that the Veteran does not experience limitation of motion which meets the criteria for a 0 percent rating under 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more), as the Veteran's VA examinations and treatment records show that he has normal range of motion in terms of flexion and extension of his right knee.  As there is no limitation of motion to even warrant a noncompensable rating under DC 5260 or DC 5261, a separate rating under DC 5003 for the Veteran's osteoarthritis of the right knee, established by X-ray findings, is not warranted. 



Diabetes

The Veteran's diabetes is currently rated as 20 percent disabling under DC 7913. Under DC 7913, a 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (providing that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

Competent medical evidence is required to establish ?regulation of activities," namely, prescribed avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 

Turning to the evidence of record, post-service VA treatment records reflect that the Veteran was diagnosed with type II diabetes in 1989.  These treatment records from 2009 to the present show that while the Veteran was able to control his diabetes with diet and exercise, his treatment plan required oral medication.

The Veteran was afforded a VA examination for his diabetes in January 2010.  The examination report shows that the Veteran's treatment plan included a restricted diet and prescription of an oral hypoglycemic agent.  The examiner noted that regulation of the Veteran's activities was not required to medically manage his diabetes.

The Veteran underwent an additional VA examination for his diabetes in November 2010.  The examination report shows that the Veteran's treatment plan included a restricted diet and prescription of an oral hypoglycemic agent.  The examiner noted that regulation of the Veteran's activities was not required to medically manage his diabetes.

Pursuant to the Board's April 2014 remand, the Veteran underwent another VA examination for his diabetes in October 2016. The examination report shows that the Veteran's treatment plan included prescription of an oral hypoglycemic agent. The examiner noted that regulation of the Veteran's activities was not required to medically manage his diabetes, but the report did not specify as to whether a restricted diet was part of the Veteran's treatment plan.

Upon review of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's service-connected diabetes is not warranted. Throughout the rating period on appeal, management of the Veteran's diabetes required an oral hypoglycemic agent and a restricted diet, which is consistent with the 20 percent rating criteria under DC 7913.  The evidence does not demonstrate the Veteran requires insulin and regulation of activities to treat his diabetes.  While the Veteran's VA post-service medical records reflect that at times, his treatment required a restricted diet, at no time during this appeal period has the Veteran's diabetes been treated with the use of insulin.  Additionally, the Veteran's post-service treatment records reflect that VA medical providers repeatedly encouraged increased activity and exercise for management of the Veteran's diabetes and did not advise the Veteran to avoid engaging in strenuous activity.  Accordingly, as the three criteria listed in the 40 percent rating have not been met, a higher disability rating is not warranted.

The Board further notes that the Veteran has nephropathy, hypertension, and erectile dysfunction associated with his diabetes, all of which the RO found to be noncompensable in its May 2011 rating decision.

The Veteran has not contended, and the weight of the evidence does not otherwise show, that he is entitled to compensable ratings for nephropathy, hypertension, and erectile dysfunction.  As noted above, noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

An October 2016 VA examination for nephrology showed no prior or current diagnosis of diabetic nephropathy beyond a 2007 VA examination report.  Post-service lab results did not show albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema.

In this case, the weight of the evidence is against a separate compensable rating for nephropathy.  Under 38 C.F.R. § 4.115b, a 30 percent disability rating is provided for diabetic nephropathy with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  Because the evidence does not reflect these symptoms, the Board finds that a separate, compensable rating for nephropathy is not warranted.

An October 2016 VA examination for hypertension confirmed the Veteran was diagnosed with hypertension in 2000.  The examiner indicated that the Veteran's hypertension was due to his service-connected diabetes.  Upon examination, diastolic pressure predominantly 100 or more was not found, nor was systolic pressure predominantly 160 or more.  Further, while the Veteran's treatment plan includes taking continuous medication to control his hypertension, there is no history of diastolic pressure predominantly 100 or more.

In this case, the weight of the evidence is against a separate compensable rating for hypertension.  Under DC 7101, a 10 percent disability rating is provided for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 (2017).  Because the evidence shows continuous medication for control of the Veteran's hypertension but diastolic pressure predominantly lower than 100, as well as systolic pressure predominantly lower than 160, the Board finds that a separate, compensable rating for hypertension is not warranted. 

An October 2016 VA examination for male reproductive system conditions confirmed the Veteran was diagnosed with erectile dysfunction in 2007.  The examiner indicated that the Veteran's erectile dysfunction was due to his service-connected diabetes.  While loss of erectile power was found, penis deformity was not found upon examination.

In this case, the weight of the evidence is against a separate compensable rating for erectile dysfunction.  Under DC 7522, a single (and maximum) 20 percent disability rating is provided for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b (2017).  Because the evidence shows loss of erectile power and no penis deformity, the Board finds that a separate, compensable rating for erectile dysfunction is not warranted. The Board notes that the Veteran is in receipt of special monthly compensation based on loss of use of a creative organ.









(Continued on next page)
ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for low back disability is denied.

Entitlement to a disability rating in excess of 20 percent for a right patellectomy due to fracture is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with nephropathy, hypertension, and erectile dysfunction is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

In 2015, the Veteran indicated he received treatment from the Wytheville VA Medical Center in Wytheville, Virginia until October 2014; the Forsyth Medical Center in Winston-Salem, North Carolina until 2012; and the Heart and Vascular Center in Galax, Virginia from 2000 to 2015.  Review of the Veteran's claims file shows treatment records from Wytheville VA Medical Center from 2011 to 2012; treatment records from the Heart and Vascular Center from 2006 to 2012; and no treatment records from the Forsyth Medical Center.  A complete set of treatment records from Wytheville VA Medical Center, Forsyth Medical Center, and the Heart and Vascular Center are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claim for a higher initial disability rating for his service-connected CAD, as the Veteran's initial disability rating contains nine separate rating periods, which begin in 2001.  VA has a duty to seek these records.  38 U.S.C. § 5103A(b)(1).

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the foregoing issue, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records and all private treatment records for the Veteran not already associated with the file, to specifically include:  (1) Wytheville VA Medical Center from 2000 to the present; (2) Forsyth Medical Center from 2000 to the present; and (3) the Heart and Vascular Center from 2000 to the present.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, readjudicate the issues on appeal, to include the issue entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


